DETAILED ACTION
This is the second Office action of Application No. 16/471,726 in response to the amendment filed on November 12, 2020. Claims 1-2 and 4-19 are pending. By the amendment, claims 1, 9-11, 16, and 19 have been amended. Claim 3 is canceled.
	
Response to Arguments
Applicant’s arguments, see page 8, filed 11/12/2020, with respect to the objection to claim 19 have been fully considered and are persuasive.  More particularly, the amendment overcomes the objection. The objection to claim 19 has been withdrawn. 
Applicant’s arguments, see page 8, filed 11/12/2020, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  More particularly, the amendments to the claims overcome the rejection. The 35 U.S.C. 112(b) rejections to the claims have been withdrawn. 
Applicant’s arguments, see pages 8-9, filed 11/12/2020, with respect to the nonstatutory double patenting rejections have been fully considered and are persuasive.  More particularly, the amendments to the claims overcome the rejection. The nonstatutory double patenting rejections to the claims have been withdrawn.
Applicant’s arguments, see pages 9-11, filed 11/12/2020, with respect to the prior art rejections have been fully considered and are persuasive.  More particularly, the amendments to the claims overcome the rejection. The prior art rejections to the claims have been withdrawn. 
 

Allowable Subject Matter
Claims 1-2 and 4-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 9, and 10, the prior art does not disclose or render obvious the torque fluctuation inhibiting device comprising the mass body is restricted from moving in a radial direction by shifting a state in which the mass body does not contact the rotor in the radial direction to a state in which the mass body contacts the rotor in the radial direction, in combination with the other elements required by the claim.
	None of the prior art fairly suggests providing the torque fluctuation inhibiting device wherein the mass body is restricted from moving in a radial direction by shifting a state in which the mass body does not contact the rotor in the radial direction to a state in which the mass body contacts the rotor in the radial direction. The closest prior art is listed below. Matsuzaki (WIPO 2017014184, cited in the IDS 6/20/2019) discloses the torque fluctuation inhibiting device, but discloses the mass body (24) always contacts the rotor (15) (Fig. 2) and thus does not shift states from no contact to contact. Mauti (US Patent Publication 20150107950) discloses the torque fluctuation inhibiting device, but does not disclose shift states from no contact to contact (e.g. see Figs. 1 and 3-4 and paragraph [0021]). Sarazin (US Patent 2079226, cited in the IDS dated 4/3/2020) discloses the torque fluctuation inhibiting device with mass body (22), centrifugal elements (6), and rotor (19), but the mass body never contacts the rotor. Takikawa (US Patent Publication 20180223948, part of patent family document WO2016047789 cited in the IDS dated 6/20/2019) discloses the torque fluctuation inhibiting device mass body (23), centrifugal elements (21), and rotor (15), but discloses the mass body is always in not shift from no contact. Ulbrich (US Patent Publication 20150167779, cited in the IDS dated 4/3/2020) discloses the torque fluctuation inhibiting device with mass body (14), centrifugal element (16), and rotor (12), but does not disclose a shifting state where there is contact with the rotor (paragraph [0037]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111.  The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/L.W. /Examiner, Art Unit 3655                                                                                                                                                                                                        
/DAVID R MORRIS/Primary Examiner, Art Unit 3659